Title: To Thomas Jefferson from Nathaniel Harrison, 22 December 1781
From: Harrison, Nathaniel
To: Jefferson, Thomas


        
          Sir
          [Sena]te Room Decr. 22. 1781
        
        I have the Pleasure to inclose you the Resolution of the General Assembly for your impartial upright and attentive administration whilst Governor. This is the more pleasing to me as it intirely coincides with my own Sentiments. I have the Honor to be with the greatest [es]teem Sir Yr. mo. obt. Hble Servt,
        
          Nathal Harrison. S.S.
        
      